United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2703
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Alfredo Flores-Silva,                  *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 6, 2011
                                 Filed: December 7, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Alfredo Flores-Silva pleaded guilty to conspiracy to distribute at least 500
grams of a mixture and substance containing methamphetamine and at least 50 grams
of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A). The
district court1 sentenced him to 108 months in prison and 5 years of supervised
release. On appeal, Flores-Silva’s counsel moves to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), suggesting that the sentence is
excessive.

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       Upon careful review, we conclude that the district court, in sentencing Flores-
Silva, committed no procedural error and imposed a substantively reasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(in reviewing sentences, appellate court first ensures that no significant procedural
error occurred, then considers substantive reasonableness of sentence under abuse-of-
discretion standard, taking into account totality of circumstances; if sentence is within
Guidelines range, appellate court may apply presumption of reasonableness). Further,
having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-